Title: Gabriel de Sartine to the Commissioners, 12 October 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       A Marli 12 Oct. 1778
      
      Je n’ay point oublié, Messieurs, L’Intéret que vous prenez a M. Jones et la Demande que vous avez faite de lui accorder un Batiment armé qui puissé le transporter en Amerique. Le Roi a qui j’en ai rendu Compte est disposé a donner cette facilité a ce Capitaine. Mais Je desire prealablement de Scavoir s’il sera possible de composer de Matelots Americains l’Equipage du Batiment qui sera fourni a M. Jones, parceque l’Activité et le Nombre des Armemens de Sa Majesté ne permettroit pas de lui donner un Equipage francois. J’attendrai ce que vous voudrez bien me marquer a ce Sujet pour prendre les Derniers Ordres de Sa Majeste.
      J’ai l’honneur d’etre &c.
      
       De Sartine
      
     